Filed by Frontier Communications Corporation Pursuant to Rule 425 under the Securities Act of 1933 Under the Securities Exchange Act of 1934 Subject Company: Frontier Communications Corporation Registration Statement No. 333-160789 The following is a transcript of a conference that Maggie Wilderotter and Don Shassian participated in on January 6, 2010. CONFERENCE CALL PARTICIPANTS Michael Rollins Citi - Analyst CORPORATE PARTICIPANTS Maggie Wilderotter Frontier Communications Corporation - Chairman, CEO Donald R.
